Opinión concurrente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 1ro. de marzo de 1977
Con la opinión del Tribunal reconociendo la facultad cons-titucional del Senado de Puerto Rico para ordenar el recuento de los votos emitidos en la elección cerrada habida entre los señores Jesús Santa Aponte y Francisco Estrada Bibiíoni en el distrito senatorial de Humacao, reiterando además el de-recho del primero a permanecer en su escaño legislativo mien-tras se efectúa, se logra plena realización al principio de igualdad ante la ley consagrado en nuestra Ley Fundamental y ordenamiento jurídico.
En el desempeño de nuestra función judicial, la ausencia de precedente específico no puede ser óbice para crear la norma apropiada y que demos validez y virtualidad — en sus manifestaciones jurídicas y morales — a las diversas disposi-ciones constitucionales y de ley que rigen el caso de autos. Lo *769contrario representaría una concepción estrecha, ajena a la autoridad del Poder Judicial y a las reglas básicas de herme-néutica jurídica: ¿en qué antecedentes judiciales se basó la decisión de Marbury v. Madison, 1 Cranch 137 (1803)?
No existe un medio más claro de interpretar errónea-mente una disposición legal que leerla literalmente, con abs-tracción de su razón, espíritu y motivos. Lamentablemente, algunas ideas se convierten con el tiempo en frases enquis-tadas o dogmas que mucho después dejan de provocar ulterio-res análisis. Hace más de siglo y medio, el padre del derecho constitucional judicial norteamericano John Marshall, ex-presó:
“El lenguaje humano se caracteriza en que ninguna palabra, en toda situación, transmite a la mente una sola y definitiva idea; nada es más común que el uso de palabras en sentido figurado. Casi todo ensayo contiene palabras, que tomadas en su sentido riguroso, transmitirían un significado diferente al obviamente propuesto.
Para una interpretación justa, es esencial que muchas pala-bras que conllevan algo en exceso, se entiendan en su sentido más mitigado — en el sentido que su uso común justifica.” McCulloch v. Maryland, 4 Wheat 316, 407 (1819).
Así ocurre con el texto constitucional ante nos. Al dis-poner que “cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escru-tinio de su elección” (1) consagra un poder eminentemente juridicial. Concluir que de su faz, una actuación al amparo de la misma trasciende los límites jurisdiccionales de este foro judicial, es hacer caso omiso de su historial y de los pre-ceptos de igualdad que inspiran el desarrollo de la doctrina constitucional contemporánea sobre el derecho al voto: Baker v. Carr, 369 U.S. 186 (1962) y Powell v. McCormick, 395 U.S. 486 (1969). Resolver que el ejercicio de dicha autoridad *770abarca una materia no justiciable, investida de una discre-ción absoluta, sin límites razonables, es convertirla en una prerrogativa mágica, rodeada de atributos divinos o natura-les, incompatibles y extraños a nuestro andamiaje constitu-cional.
Para el jurisprudente, el concepto discreción, aun con re-ferencia a una potestad de abolengo constitucional que no está específicamente reglada, necesariamente ha de nutrirse de un juicio racional apoyado en la razonabilidad y funda-mentado en un sentido llano de justicia; no es función al an-tojo o voluntad de uno, sin tasa ni limitación alguna. Como fuente integral del proceso de decisión que contribuye a dar sentido a la ley y a concretar en la realidad derechos indivi-duales y colectivos, el uso por excelencia de un poder discre-cional, intenta establecer un balance moral entre los polos opuestos en que se debaten algunas de las controversias hu-manas: el bien y el mal; la juridicidad y la violencia; la lega-lidad aparente y la ventaja indebida; lo prudente y lo irra-zonable; la paridad y la desigualdad; lo espiritual y lo material ; lo racional y lo pasional; y, la opresión y la libertad.
En armonía con lo expuesto, es claro que las presunciones sobre elección idónea, consignadas en el Código Político,(2) Código Electoral (3) y la Ley de Evidencia, (4) y que cobijan al co-apelante Santa en virtud de los cómputos electorales oficia-les en orden a su Certificado de Elección, representan una de-ducción o conclusión que la ley expresamente dispone se haga. En ausencia de prueba en contrario, o de no ser válidamente controvertida, dicha presunción es un mandato legal que obliga a todo juez, inclusive al Senado, a actuar y pronunciar *771cualquier dictamen interlocutorio o final a tenor del mismo.(5) Debe observarse que, en casos como el de autos, nuestra in-tervención apelativa versa sobre un asunto en que el cuerpo legislativo, por excepción, interviene como foro original en una capacidad adjudicativa judicial, esto es, en un rol distinto al clásico de aprobar leyes; en consecuencia sus decisiones deberán sostenerse en orden a una estricta juridicidad.
Toda presunción controvertible, a priori “crea un estado de probabilidad” o de “presunta verdad”. Martínez Cortés v. Tribunal Superior, 98 D.P.R. 652, 656 (1970); Quiñones Carrasquilla v. Quiñones, 42 D.P.R. 307, 312 (1931). La sus-pensión del co-apelante prescinde de la presunción establecida en ley e invierte el valor probatorio lógico de la misma, vio-lando de ese modo la cláusula sobre debido procedimiento. Nuestro análisis refleja que tal proceder se fundamenta en un hecho no demostrado, más bien de índole especulativo ba-sado en unas proyecciones matemáticas. Es inconstitucional el que una legislatura promulgue una presunción cuyo hecho básico carezca del valor probatorio lógico: Lot v. United States, 319 U.S. 463 (1943). Por analogía, resulta inconsti-tucional que su dictamen judicial intente sostenerse sobre un criterio semejante, instaurador de por si de un estado nega-torio de ley.
En segundo lugar, dicha remoción temporal es incompatible con el primer dogma consagrado en nuestra Ley Fundamental de que “. . . todo poder político emana del pueblo y se ejercerá con arreglo a su voluntad.” Art. I, Sec. 1. El axioma de que la esencial igualdad en la reglamentación del derecho al voto es un requisito sine qua non para la validez del pro-ceso electoral, Giménez v. J.E.E., 96 D.P.R. 943, 947 (1968), se extiende hasta abarcar a los miembros del Poder Legisla-tivo debidamente electos en igualdad de condiciones mediante un mismo e idéntico proceso de ley. No se puede negar tem-*772poralmente validez a la presunción que origina el Certificado de Elección del co-apelante, sin que forzosamente, por impli-cación e igual razonamiento, se niegue valor a los otros certi-ficados y se desvirtúe la capacidad y permanencia de todos los demás miembros del Senado. Ello pone en entredicho la composición del cuerpo legislativo y debilita la estabilidad de las leyes regulatorias del ejercicio de la franquicia electoral.
Finalmente la suspensión decretada, aunque transitoria, constituye una medida innecesaria que priva indebidamente a todos los electores del distrito senatorial de Humacao, inclu-yendo los co-apelantes, del derecho constitucional a estar ade-cuadamente representados por dos senadores mientras se rea-liza el recuento, por la única circunstancia de haber uno de ellos prevalecido en la contienda electoral mediante una dife-rencia de pocos votos. Es contraria al principio cardinal de representación electoral igualitaria declarado en el apo-tegma “un hombre, un voto”. El resultado inmediato y prác-tico es, que mientras los electores de los restantes siete (7) distritos senatoriales están cabal y completamente represen-tados en el Senado, los del distrito de Humacao se encuentran desprovistos de tal delegación, menoscabándose injustificada-mente el valor del voto de cada uno de ellos en una propor-ción de dos a uno (2:1).
“La justicia, esto es, dar a ¡cada uno lo que es suyo, constituye la base más firme y perdurable del bienestar social y cuando en ella se inspira la Legislatura y dicta leyes dentro de sus facul-tades claramente tendientes a asegurarlo, la constitucionalidad de esas leyes debe ser vigorosamente sostenida por los tribuna-les, porque ellas están dentro de la letra vivificada por el espíritu de la Constitución. No fue un gobierno de clases, de privilegios el que la Constitución organizó. Fue un gobierno del pueblo, por el pueblo y para el pueblo el que quedó por ella consagrado.” M. Taboada & Co. v. Rivera Martínez, Comisionado, 51 D.P.R. 253, 270 (1937).
En resumen, con tal acción se vulnera la garantía a la igual protección de las leyes, se niega validez al debido pro-*773ceso y se quebranta el ejercicio de la prerrogativa electoral en tres dimensiones: (a) en lo concerniente al propio legislador incumbente; (b) con referencia a los electores que votaron por él; y (c) con respecto a todos los electores del distrito senatorial envuelto.
Lo expuesto contesta suficientemente cualquier interro-gante o duda que pueda plantearse. Como decisión judicial, en un gobierno de ley y no de hombres, la suspensión provisional del co-apelante impidiéndole participar y votar en las deliberaciones del Senado — simplemente por haber sido elegido por un escaso margen de votos, (6) y haber determi-nado dicho cuerpo realizar un nuevo recuento en virtud de una mera solicitud del candidato competidor — (7) infringe varias disposiciones constitucionales de importancia al man-tenimiento de nuestro régimen de vida democrático, y por ende, no puede prevalecer.

Por acta debe entenderse la “certificación en que consta el resul-tado de la elección” y por escrutinio, el “reconocimiento y regulación de los votos”. Diccionario Beal LengvM Española, Décimonovena Ed., págs. 21, 662.


Art. 20, Código Político (2 L.P.R.A. sec. 4).


Art. 7-083, Código Electoral (16 L.P.R.A. sec. 2413).


Art. 464(14) Código Enjuiciamiento Civil, 1933 (32 L.P.R.A. sec. 1887(14)). Cantellops v. Fernós, Comisionado, 65 D.P.R. 807, 812 (1946); García v. Cordero, Admor., 62 D.P.R. 315, 321-322 (1943).


Arts. 460 y 462, Código Enjuiciamiento Civil, 1933, (32 L.P.R.A. secs. 1883 y 1885).


 Un miembro del Congreso norteamericano, comentando sobre el particular, expresa:
“Una votación cerrada en una elección general en ocasiones ha sido base para una disputa. Numerosas impugnaciones se han iniciado debido a la inexistencia de una decisión victoriosa en las urnas. Como regla general se puede decir que: a) El conteo oficial es evidencia ‘prima, facie de la regularidad y corrección de las actuaciones de los funcionarios elec-torales; b) Se presume que tales funcionarios han descargado fiel y hones-tamente sus deberes; c) El peso de la prueba y de producir evidencia en contrario recae sobre el impugnador; d) El fraude nunca se presume, debe ser probado; e) La estrechez en los resultados electorales no levanta ninguna presunción de fraude, irregularidad o deshonestidad.” MeEwen Robert, C., Contested Elections to the House of Representatives, pág. 229 (1966).


No corresponde expresión alguna sobre la situación que plantea el haberse actuado en virtud de una petición escrita de impugnación for-mulada por uno de los miembros del Senado que oportunamente ejercitará la “función judicial”. Actas del Senado correspondientes a los días 12 y 13 de enero de 1977.